Cite as 2022 Ark. 130
                   SUPREME COURT OF ARKANSAS
                                        No.   CV-21-490

                                                  Opinion Delivered:   June 9, 2022

 ARKANSAS DEPARTMENT OF
 COMMERCE, DIVISION OF
 WORKFORCE SERVICES            APPEAL FROM THE PULASKI
                     APPELLANT COUNTY CIRCUIT COURT, SIXTH
                               DIVISION
 V.                            [NO. 60CV-21-1257]

 LEGAL AID OF ARKANSAS                     HONORABLE TIMOTHY DAVIS FOX,
                                  APPELLEE JUDGE


                                                  AFFIRMED.


                         COURTNEY RAE HUDSON, Associate Justice

       Appellant Arkansas Department of Commerce, Division of Workforce Services

(“DWS”), appeals from the Pulaski County Circuit Court’s order requiring DWS to produce

unredacted documents in response to the Arkansas Freedom of Information Act (“FOIA”)

request made by appellee Legal Aid of Arkansas (“Legal Aid”). For reversal, DWS argues that

the circuit court erred by finding that certain information was not exempt from disclosure

pursuant to (1) the law-enforcement exception contained in Arkansas Code Annotated

section 25-19-105(b)(6) (Supp. 2021) or (2) the competitive-advantage exception contained

in section 25-19-105(b)(9). We affirm the circuit court’s ruling.
       On October 13, 2020, Legal Aid submitted a FOIA request to DWS seeking

information about how DWS and its third-party vendors determined eligibility for applicants

of the Unemployment Insurance (“UI”) and/or Pandemic Unemployment Assistance

(“PUA”) programs. After communication between the parties, Legal Aid submitted a second,

narrower FOIA request on December 8, 2020. This request consisted of ten separate items

designed to elicit the desired information; however, the only one at issue in this appeal is

Item 10, which sought “[a]ll public records, including communications, created by, sent by,

sent to, or otherwise provided to DWS employees between March 1, 2020, and present that

contain the words ‘algo’ or ‘algorithm’ in singular or plural form.” Legal Aid expressly noted

that it was not requesting confidential information about any individual claimant.

       DWS notified Legal Aid on December 18, 2020, that it had located two Outlook files

pertaining to Item 10 but that it would take some time to review the 5.8 gigabytes of data

and redact any confidential information. After DWS failed to provide a timeline for the

production of the documents, Legal Aid filed suit on February 18, 2021. Legal Aid alleged

in its petition that it had made its FOIA request after hearing from many claimants that were

having trouble accessing their unemployment benefits, including months-long delays in

processing claims, wrongful denials, unsubstantiated allegations of fraud or overpaid

benefits, and lack of information about application procedures. According to the petition,

DWS had provided neither the records responsive to the FOIA request nor a timeline for

doing so despite extensive correspondence between the parties, and Legal Aid prayed that




                                              2
the circuit court schedule a hearing within seven days and order DWS to produce the

documents relevant to Item 10 within ten business days of the hearing.

       The circuit court held a hearing on Legal Aid’s petition on March 2, 2021. DWS’s

representative, Don Denton, testified that the records responsive to Item 10 were expected

to comprise more than 42,000 pages of emails that had to be printed, reviewed, and redacted

where necessary. The circuit court entered an order on March 12, 2021, finding that DWS

was substantially justified in its delay responding to Legal Aid’s FOIA request; however, the

court ordered DWS to submit an estimated timeline for production of the records pertaining

to Item 10 and to provide these records to Legal Aid on a weekly basis in accordance with

its timeline. In a March 19, 2021 letter to the circuit court, DWS anticipated that based on

the agency’s current technological resources and staffing level, its review, redaction, and

production process would be complete within twenty-five weeks.

       On April 8, 2021, Legal Aid filed a motion for a conference, asserting that in the

6,000 pages produced thus far, DWS had redacted information that did not identify

individual claimants or expose protected employee data. Rather, Legal Aid argued that DWS

had redacted information about algorithms, or factors, that the agency uses in its processes

to determine benefit eligibility. According to Legal Aid, when it communicated its concerns

to DWS, the agency responded that disclosing the redacted information would allow “bad

actors” to gain financially to the detriment of DWS and valid claimants and that it objected

to disclosure under Ark. Code Ann. § 25-19-105(b)(9)(A). DWS further claimed that these

bad actors were under investigation by federal and state law enforcement, that it was assisting


                                              3
in these investigations, and that this information was also protected from disclosure under

Ark. Code Ann. § 25-19-105(b)(6). Legal Aid argued in its motion that these exceptions to

the FOIA were inapplicable and requested that DWS be ordered to produce this

information. Following a second hearing held on April 22, 2021, the circuit court entered a

May 3, 2021 order finding that DWS’s redactions were justified pursuant to section 25-19-

105(b)(6).

       Legal Aid filed a motion to compel production on June 9, 2021, alleging that DWS

had produced 2,103 files, totaling 47,977 pages, and that DWS had indicated that its

response to the FOIA request was complete. Legal Aid argued that hundreds of pages had

been redacted and that DWS’s redactions pursuant to its claimed exemptions were improper.

The motion requested that the circuit court hold an evidentiary hearing and conduct an in

camera review of the documents to make an informed decision as to the correctness of the

redactions. In its response, DWS continued to assert that the redactions were appropriate

pursuant to sections 25-19-105(b)(6) and -105(b)(9).

       The case was subsequently reassigned to a different circuit court judge after the

original judge recused herself due to a conflict. On July 28, 2021, the circuit court entered

an order granting Legal Aid’s motion to compel. The court ordered that the unredacted

documents be produced, that access to the documents be limited to counsel of record and

their immediate support staff, that no electronic copies of the unredacted documents be

created or stored, and that no publication of the documents be allowed. DWS filed a timely

notice of appeal from this order.


                                             4
       On appeal, DWS first argues that its records containing the factors that it uses to

identify fraud are exempt from disclosure under the FOIA pursuant to Ark. Code Ann. §

29-19-105(b)(6), the law-enforcement exception. The applicability of a FOIA exemption is a

question of law that we review de novo. Dep’t of Ark. State Police v. Keech Law Firm, 2017 Ark.

143, 516 S.W.3d 265; Fox v. Perroni, 358 Ark. 251, 188 S.W.3d 881 (2004). It is for this court

to determine the meaning of a statute, and we are not bound by the circuit court’s

interpretation. Perroni, supra. We liberally interpret the FOIA to accomplish its broad and

laudable purpose that public business be performed in an open and public manner, and we

therefore construe the Act in favor of disclosure. Myers v. Fecher, 2021 Ark. 230, 635 S.W.3d

495; Jones v. Prof’l Background Screening Ass’n, Inc., 2020 Ark. 362, 610 S.W.3d 640. While the

FOIA contains exemptions, we interpret those exemptions narrowly, and “[i]f the intention

is doubtful, openness is the result.” Keech, 2017 Ark. 143, at 2–3, 516 S.W.3d at 267. The

burden of proving an exemption to the FOIA rests with the keeper of the requested records

claiming the exemption. Orsini v. State, 340 Ark. 665, 13 S.W.3d 167 (2000); Young v. Rice,

308 Ark. 593, 826 S.W.2d 252 (1992).

       The FOIA, codified at Arkansas Code Annotated sections 25-19-101 et seq., (Repl.

2014 & Supp. 2021) opens all public records for inspection and copying by any Arkansas

citizen. Ark. Code Ann. § 25-19-105(a). Section 25-19-105(b)(6), however, provides that

       It is the specific intent of this section that the following shall not be deemed to be
       made open to the public under the provisions of this chapter:

       ...



                                              5
       (6) Undisclosed investigations by law enforcement agencies of suspected criminal
       activity[.]

We have consistently held that the purpose of this statutory exemption is to protect ongoing

investigations. Keech, supra; Martin v. Musteen, 303 Ark. 656, 799 S.W.2d 540 (1990);

McCambridge v. City of Little Rock, 298 Ark. 219, 766 S.W.2d 909 (1989). “[I]f a law

enforcement investigation remains open and ongoing, it is meant to be protected as

‘undisclosed’ under the act.” Martin, 303 Ark. at 660, 799 S.W.2d at 542.

       DWS contends that the exemption in section 25-19-105(b)(6) applies to the

information in its records regarding the factors, or algorithm, that it uses to screen applicants

for PUA benefits because it is actively participating in an ongoing nationwide effort to

combat fraudulent claims related to pandemic-inspired UI programs. According to DWS,

these fraud factors are used to identify, investigate, and curb fraud in cooperation with the

United States Department of Justice’s National Unemployment Insurance Fraud Task Force,

which includes multiple federal law enforcement agencies such as the United States

Department of Labor—Office of Inspector General, the Federal Bureau of Investigation, and

the Social Security Administration—Office of Inspector General. DWS argues that releasing

the characteristics used to identify potentially fraudulent claims would severely undermine

this concerted national effort.

       Legal Aid responds that the law-enforcement exemption does not protect this

information because (1) DWS is not a “law enforcement agency,” (2) there is no open and

ongoing investigation into suspected criminal activity, and (3) the withheld records are not



                                               6
sufficiently investigative to fall within section 25-19-105(b)(6). We agree with Legal Aid that

DWS is not a law-enforcement agency, and, on that basis alone, this exemption does not

apply.

         In Legislative Joint Auditing Committee v. Woosley, 291 Ark. 89, 722 S.W.2d 581 (1987),

the appellee requested documents from the Legislative Joint Auditing Committee related to

its audit of the Benton County Circuit Clerk’s Office. The circuit court ruled that the records

were not exempt from inspection under the FOIA, and the legislative committee appealed.

Id. We affirmed the circuit court’s ruling, holding that the information was not protected by

any of the statutory exemptions argued by the committee, including the law-enforcement

exception. Id. Although the committee claimed that the legislative auditor was required by

statute to turn over any evidence of illegal transactions to the prosecutor, that the committee

assists in the prosecuting attorney’s investigations, and that premature disclosure of the

documents at issue would interfere with the investigation, we held that the law-enforcement

exemption “includes only agencies which investigate suspected criminal activity under the

state penal code and have enforcement powers” and that the legislative committee was not a

law enforcement agency within the meaning of the FOIA. Id. at 93, 722 S.W.2d at 583–84.

         DWS contends that Woosley, supra, is distinguishable because several Arkansas

statutes establish its authority to investigate and enforce suspected criminal activity. For

example, DWS cites Arkansas Code Annotated section 11-10-106 (Supp. 2021), which

authorizes penalties for false statements or representations related to unemployment-

compensation benefits and provides that prosecutions for such violations may be initiated


                                                7
by the DWS director, a field auditor, or other duly authorized agent of the director. In

addition, Arkansas Code Annotated section 11-10-301(f)(1) (Supp. 2021) gives authority to

the DWS director to initiate and prosecute all suits or other proceedings necessary for the

collection of any taxes or overpayments collectible by him or her. DWS further cites Arkansas

Code Annotated section 11-10-306 (Supp. 2021), which authorizes the director to set up and

maintain an enforcement unit that may audit, investigate, hold hearings, take testimony, and

subpoena witnesses.

       As Legal Aid argues, however, none of the statutory provisions referenced by DWS

authorizes it to conduct criminal investigations. Rather, these statutes allow DWS to conduct

administrative investigations and hearings, initiate civil-collection actions, and refer matters

to law enforcement agencies for criminal prosecution. While DWS also points to the Theft

of Public Benefits statutes, Arkansas Code Annotated sections 5-36-201 and -202 (Repl.

2013), which are found in the Criminal Code, the authority to prosecute such criminal

actions lies with the prosecuting attorney. Ark. Code Ann. § 16-21-103 (Repl. 2016). In

addition, Ark. Code Ann. § 11-10-319(b) provides that “[a]ll criminal actions for violations

of any provisions of this chapter, or any rule or regulation issued pursuant thereto, shall be

prosecuted by the Attorney General of the state, or by the prosecuting attorney of the county

in which the violation occurred.” A prosecuting attorney may deputize an attorney of an

appropriate state agency to prosecute an offense; however, the discretion to do so rests with

the prosecutor. Ark. Code Ann. § 5-36-206 (Repl. 2013). Thus, DWS is unequivocally not a

law enforcement agency to which the exemption in section 25-19-105(b)(6) for undisclosed


                                               8
investigations of suspected criminal activity applies, and the circuit court correctly ruled that

DWS was not entitled to redact its public records on this basis. 1

       In reaching the opposite conclusion, the dissent fails to give effect to the plain

language in section 11-10-319. This statute clearly authorizes only the Attorney General or

prosecuting attorney to prosecute criminal violations of Chapter 10 of Title 11 of the

Arkansas Code, the “Division of Workforce Services Law,” which is the chapter at issue here.

Ark. Code Ann. § 11-10-319(b).          While section 11-10-106(e) generally provides that

prosecutions for the violation of any provisions of that chapter may be initiated by the

director or authorized agent of the director, section 11-10-319 distinguishes between civil

and criminal actions and specifically states that it is only civil enforcement actions that may

be brought by the director or other qualified attorney employed by the director. Ark. Code

Ann. § 11-10-319(a) (emphasis added); see also Johnson v. Wright, 2022 Ark. 57, 640 S.W.3d

401 (stating that when statutes seemingly conflict, it is blackletter law for statutory

construction to give effect to the specific statute over the general).




       1
        DWS also urges this court to look to the federal FOIA exemption for records
compiled for law enforcement purposes and to federal cases interpreting this provision.
However, the federal exemption is written much more broadly than Arkansas’s
corresponding exemption and is not expressly limited to investigations of criminal activity;
thus, cases analyzing the federal exemption are not persuasive here. See 5 U.S.C. § 552(b)(7)
(2016). See also John J. Watkins, Richard J. Peltz-Steele, and Robert Steinbuch, The Arkansas
Freedom of Information Act, § 3.04[b][8][A] (Univ. of Ark. Press, 6th ed. 2017) (stating that the
federal FOIA and some state statutes are broad enough to encompass not only those agencies
with criminal-law enforcement duties but also regulatory agencies that can seek civil or
administrative sanctions).

                                                9
       DWS next contends that the redacted records were exempt pursuant to Arkansas

Code Annotated section 25-19-105(b)(9)(A), which protects “[f]iles that if disclosed would

give advantage to competitors or bidders[.]” According to DWS, this exemption applies to

the fraud factors that it sought to protect from disclosure because bad actors are competing

with valid claimants to unlawfully obtain economic benefits from it and other state agencies.

DWS argues that it has an interest in protecting the integrity of the state’s UI system and in

ensuring that “fraudsters” do not obtain the information they need to circumvent DWS’s

fraud-detection efforts. In support of its argument that it is entitled to claim this exemption

on behalf of the State as well as lawful UI applicants, DWS cites Arkansas Department of

Finance & Administration v. Pharmacy Associates, Inc., 333 Ark. 451, 970 S.W.2d 217 (1998).

       In Pharmacy Associates, the Arkansas Department of Finance and Administration

(“DFA”) solicited bids for a pharmacy-benefit manager to provide prescription-drug benefits

for state employees. DFA awarded the contract to Merck-Medco Managed Care, Inc.

(“Medco”), and Pharmacy Associates, Inc., sought disclosure of Medco’s successful bid

proposal. Pharmacy Associates filed suit under the FOIA after DFA produced the documents

with certain proprietary information redacted. Id. The circuit court found that the

competitive-advantage exemption applied to the information that Medco and DFA sought

to protect but nevertheless ordered DFA to release the information because the exemption

did not apply when the State owns the documents or does not have a proprietary interest in

the information. Id. On appeal, this court reversed, noting that the FOIA applies only to

documents in the possession of the State and therefore the statutory exemption would be


                                              10
meaningless if it did not apply because the information was owned by the State. Id. We

further stated that the exemption, by its plain language, does not require the State to possess

a proprietary interest in the files and that “the issue is whether release of the information

would result in competitive harm to the person who supplied it.” Id. at 457–58, 970 S.W.2d

at 220. We further noted that the State had a special interest in protecting a bidder’s

confidential information because disclosing it would be detrimental to the quality of the

information it receives in response to the bidding process in the future. Id. at 458–59, 970

S.W.2d at 220–21. We stated that it was this type of harm that the competitive-advantage

exception was intended to prevent and that protecting this information from disclosure was

consistent with the rule of narrow statutory construction and the intent of the General

Assembly. Id. at 459, 970 S.W.2d at 221.

       Legal Aid contends, however, that in contrast with the situation at issue in Pharmacy

Associates, supra, it is not reasonable to interpret the competitive-advantage exemption to

apply to “competing” applicants for public benefits. Legal Aid cites Arkansas Highway &

Transportation Department v. Hope Brick Works, Inc., 294 Ark. 490, 496, 744 S.W.2d 711, 714

(1988), wherein we held that the intent of this exception is “to prevent competitors from

obtaining information about others seeking the same type of work or furnishing material to

the state.” In that case, the appellee requested copies of all opinions of real-estate appraisers

that formed the basis of the highway department’s offer to purchase the appellee’s land,

which the highway department needed in order to relocate a highway. Id. at 492, 744 S.W.2d

712. We stated that the exemption had no application to the factual situation in that case


                                               11
because the appellee was clearly not competing with the highway department or with any

other parties seeking a contract with the department. Id. at 496, 744 S.W.2d at 714. As in

Hope Brick Works, supra, Legal Aid argues unemployment claimants are not competing for

the same type of work or furnishing materials to the state and that the unambiguous language

in section 25-19-105(b)(9) does not protect the information being withheld by DWS.

       Interpreting the competitive-advantage exemption narrowly, as we must, we agree

with the circuit court’s refusal to apply this exemption to the information that DWS is

seeking to protect. Applicants for unemployment benefits are not “competitors” or “bidders”

within the plain language of section 25-19-105(b)(9)(A). This exemption is intended to

protect “trade secrets and other proprietary information businesses submit to governmental

entities to satisfy regulatory requirements or for other purposes.” See John J. Watkins,

Richard J. Peltz-Steele, and Robert Steinbuch, The Arkansas Freedom of Information Act, §

3.04[b][11] (Univ. of Ark. Press, 6th ed. 2017). While DWS argues that we should employ a

common-sense approach and determine that this exception also applies to its fraud factors

and algorithms, it is the job of the General Assembly to establish exemptions to the FOIA,

and this court can only interpret the exemption as it is written. Hopkins v. City of Brinkley,

2014 Ark. 139, 432 S.W.3d 609. Accordingly, because neither FOIA exemption argued by

DWS applies in this case, we affirm the circuit court’s order finding that the unredacted

records should be produced.

       Affirmed.

       WOOD, J., concurs without opinion.


                                             12
       WOMACK and WEBB, JJ., dissent.

       SHAWN A. WOMACK, Justice, dissenting. For the reasons discussed in my dissent in

Thurston v. League of Women Voters of Arkansas, 2022 Ark. 32, at 16, 639 S.W.3d 319, 327,

sovereign immunity bars this FOIA action against the Division of Workforce Services, a state

agency. Ark. Const. art. 5, § 20. Accordingly, I would reverse the circuit court’s order and

dismiss the underlying action.

       I respectfully dissent.

       BARBARA W. WEBB, Justice, dissenting. Very recently, in this same term, we set a

precedent that expanded what had been our narrow interpretation of an exception to the

Freedom of Information Act (FOIA) as it relates to law enforcement. Ark. State Police v.

Racop, 2022 Ark. 17, at 5–6, 638 S.W.3d 1, 4. In Racop, we specifically found that using

publicly available information to determine features about law enforcement operations and

investigations fell within an exception to FOIA disclosure. Id. However, we now abandon

that precedent, ignore stare decisis, and leave the public to gamble that disclosure and

exemption will be at the whim of the judiciary on any given day.

       Arkansas Code Annotated section 25-19-105(b)(6) (Supp. 2021) exempts

“undisclosed investigations by law enforcement agencies of suspected criminal activity” from

being disclosed pursuant to FOIA. In order to qualify for this exemption, an agency must

investigate suspected criminal activity under the state penal code and have enforcement

powers. Legislative Joint Auditing Comm. v. Woosley, 291 Ark. 89, 93, 722 S.W.2d 581, 584




                                            13
(1987). The majority contends that the Department of Workforce Services (DWS) is not

such an agency. However, the majority is wrong.

       It is a crime to make a false statement or fail to disclose a material fact to obtain or

increase any benefit-related unemployment insurance (UI) or pandemic unemployment

assistance (PUA) program. Ark. Code Ann. § 11-10-106(a)–(c) (Supp. 2021). Each separate

statement or act is a separate offense. Id. The criminal penalty increases for willful violations.

Id. at 11-10-106(c). All criminal actions for violations of these statutes are required to be

prosecuted by the Attorney General of the state, or by the prosecuting attorney of the county

in which the violation occurred. Id. at § 11-10-319(b).

       Unique to DWS, prosecutions for the violation of any of the criminal provisions of

Ark. Code Ann. § 11-10-106 may also be commenced by “the filing of information in any

court having jurisdiction, without bond for costs, by the director, any field auditor, or other

duly authorized agent of the director.” Ark. Code Ann. § 11-10-106(e)(1) (emphasis added).

Not only can the director file his or her own criminal charges, but he or she can prosecute

appeals from any verdicts or rulings which are adverse to the State, without appeal bonds, by

the filing of a petition for appeal. Id. at § 11-10-106(e)(2). Finally, the director has the

authority to create and maintain a unit known as the “Enforcement Unit.” Ark. Code Ann.

§ 11-10-306(g)(1)–(2) (Supp. 2021). This unit is required to be maintained by a staff adequate

to make investigations, hold hearings, and take testimony in connection with the

enforcement of laws related to DWS to the end that fraudulent claims on the part of




                                               14
claimants and the violation of this chapter on the part of employers may be curtailed to the

minimum possible. Id.

       Clearly, DWS has the power to conduct criminal investigations of violations, refer

those violations for mandatory criminal prosecution, or initiate criminal prosecutions on its

own. This includes the UI and PUA fraud that is the subject of the FOIA request at issue in

the case at bar. Id. at § 11-10-106. It is rather confounding that the majority cannot detect

that DWS has a criminal investigative function when there are crimes spelled out in our

statutes related to UI and PUA, criminal prosecutions by the attorney general and

prosecuting attorney are mandatory, and DWS can initiate and prosecute its own criminal

charges.

       The majority makes much ado about DWS referring its cases to a prosecutor or the

Attorney General for prosecution. It assumes that this referral requirement (which ignores

DWS’s ability to bring its own criminal cases) means it is not a criminal investigative agency.

The majority overlooks that police and sheriff departments cannot bring their own felony

criminal cases either! State v. Brooks, 360 Ark. 499, 505, 202 S.W.3d 508, 512 (2005) (each

prosecutor in each district has the sole authority, with grand jury’s concurrent authority, to

bring charges within that district); McGrew v. State, 338 Ark. 30, 33, 991 S.W.2d 588, 590

(1999) (citing Archer v. Benton Cnty. Circuit Court, 316 Ark. 477, 480, 872 S.W.2d 397, 399

(1994)) (felonies must be charged by either grand jury indictment or by information filed by

the prosecuting attorney); State v. Knight, 318 Ark. 158, 162, 884 S.W.2d 258, 260 (1994)

(citing Ark. Const. amend. 21, § 1); State v. Murphy, 315 Ark. 68, 72–73, 864 S.W.2d 842,


                                              15
844 (1993) (the prosecutor has the discretion to determine which charges to file). While a

traditional law enforcement agency has the authority to issue citations for misdemeanors,

the citations themselves are not criminal charges. Ark. R. Crim. P. 5.1(a). Instead, they are

a written order to appear in a designated court or governmental office at a specified date and

time. Id. Under the majority’s reasoning in this case, sheriff and police departments are not

criminal investigative agencies. The majority’s analysis and its natural conclusion is non

sequitur.

        The algorithm at issue is used by DWS to detect possibly fraudulent claims. In other

words, it is used to detect violations of § 11-10-106—the insurance-fraud statute with a

criminal penalty. To the extent that it detects those violations, they are open and ongoing

investigations into criminal activity related to unemployment-insurance fraud. This fits with

the only purpose of the law-enforcement-investigation exemption, which, as written, is to

prevent interference with ongoing investigations. Martin v. Musteen, 303 Ark. 656, 659, 799

S.W.2d 540, 542 (1990). Even further bolstering this conclusion is the fact that DWS is

working with federal law enforcement authorities—the FBI, IRS, United States Office of

Inspector General, and the United States Department of Labor—to detect, prevent, and

prosecute insurance fraud. (RP 147, ¶ 6); (RP 385–86). (RP 388–90). DWS was clear to

Legal Aid and the circuit court that the information sought by Legal Aid was part of state

and federal criminal investigations. (RP 168). These same points were argued to the circuit

court’s eleventh division, which initially held the information sought by Legal Aid was part

of a law enforcement investigation. (RT 229). (RT 231–33). See also (RT 156) (order stating


                                             16
that “[t]he court finds that ADWS’s redactions are justified pursuant to . . . § 25-19-

105(b)(6)).”

       It is true that the police and prosecutors should not be permitted to apply this

exemption as a matter of course until conviction or acquittal, or indefinitely until a charge

is brought, if there is no genuine interest in enduring secrecy. Dep’t of Ark. State Police v.

Keech Law Firm, P.A., 2017 Ark. 143, at 4–5, 516 S.W.3d 265, 268 (citing John J. Watkins,

Richard Peltz-Steele, and Robert Steinbuch, The Arkansas Freedom of Information Act 148 (6th

ed. 2017)). “[I]f a law enforcement investigation remains open and ongoing it is one meant

to be protected as ‘undisclosed’ under the act.” Id. at 3, 516 S.W.3d at 267 (citing Martin v.

Musteen, 303 Ark. 656, 660, 799 S.W.2d 540, 542 (1990)). Whether an investigation is open

and ongoing is a question of fact for the circuit court to decide. Id. The circuit court had

already found that the law enforcement exception applied on May 3, 2021. There is nothing

in the record to justify the circuit court’s change of position after the case was transferred

from the eleventh division to the sixth division.

       Instead, there was ample evidence that the algorithm was being used for ongoing

investigations and detection of the crime of unemployment-insurance fraud, which was

exacerbated and prolific due to the pandemic. Bolstering this conclusion is the fact that the

circuit court ordered that only the attorneys and their staff have access to unredacted

information. Such a conclusion is apposite to the FOIA statutes and the fact that the circuit

court itself felt that there should not be unredacted copies released to the public or even the

parties further evinces that this information is not subject to disclosure under FOIA.


                                              17
Applying our standard of review, the circuit court made a clearly erroneous interpretation of

the law related to DWS’s status as an agency empowered to investigate crime and was clearly

against the preponderance of the evidence that the algorithm was part of an ongoing criminal

investigation into insurance fraud that spanned not only Arkansas but our entire country.

       It is deeply troubling that the majority takes a broad reading and interpretation of

FOIA in Racop and then decides to take a narrow reading of the same statute in this case.

The effect is the appearance that we read and interpret statutes to effectuate outcomes rather

than uphold our duty to faithfully apply the law. The question of how this court interprets

a statute—the manner in which it reads the statute and determines its meaning—should be

uniform. The public should be able to predict our analysis and conclusions with some degree

of reasonable certainty. It should not be a game of chance, affected by the direction in which

the political winds are blowing, or influenced by public sentiment. We fail to uphold the

doctrine of stare decisis when we read a statute one way in February but read the same statute

entirely apposite in May.

       The algorithm is used only when an investigation is underway, and it has no purpose

outside an ongoing investigation into fraudulent activity. The legislature tasked DWS with

investigating activities that harm the public and the majority hamstrings the agency by

releasing the tools they use to investigate those activities to the public. The effect of the

majority’s holding will result in more fraudulent claims being paid. Ultimately, its effect is

to reallocate wealth from hard working taxpayers to unqualified criminals. This

unconsciously affronts the principles of our republic and our State.


                                             18
       When law enforcement agents and investigations are not in jeopardy, it is my

interpretation of the FOIA that the information should be disclosed as the media and the

public have a broad and powerful right to the information held by their

government. However, this case presents a situation where disclosure would harm a criminal

investigation at the expense of the public. For these reasons, I dissent.

       Leslie Rutledge, Att’y Gen., by: Kat Hodge , Sr. Ass’t Att’y Gen., for appellant.

       Trevor Hawkins, Legal Aid of Arkansas, for appellee.




                                               19